Citation Nr: 1034628	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from August 1978 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2007, the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

A low back disorder, including degenerative disc disease and 
degenerative joint disease, was not manifest during service, 
arthritis was not manifest within a year after discharge, and a 
low back disorder is not related to the Veteran's active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active 
service, and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

A letter dated in June 2005 informed the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to support 
his claim and that he was required to provide sufficient 
information to allow VA to obtain records.  He was asked to 
identify any VA or private treatment.  The various types of 
evidence that might support his claim were listed.  The letter 
outlined VA's responsibilities with respect to obtaining evidence 
on the Veteran's behalf.  The Veteran was informed of what the 
evidence needed to show in order to substantiate a service 
connection claim.

While the Veteran has not been provided specific notice regarding 
VA's assignment of disability ratings and effective dates, the 
absence of such notice is not shown to be prejudicial.  Because 
the Board herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Board is unaware of any 
outstanding evidence or information that has not already been 
requested.  VA and private treatment records have been associated 
with the claims file.  In October 2006, the Veteran provided 
releases for the RO to request records from three private 
physicians.  However, in responses dated in October and December 
2006, those physicians indicated that they had no records 
pertinent to the Veteran.  Therefore, the Board is satisfied that 
the RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  The Veteran has been 
afforded an examination on the issue decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Such examination has been 
reviewed and is found to be thorough, including all relevant test 
results and an opinion of etiology.

For the foregoing reasons, it is not prejudicial to the Veteran 
for the Board to decide this appeal.

II.  Analysis

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service and arthritis becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during that 
time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, two January 1981 service records show that the 
Veteran complained of a two-year history of low back pain, which 
was made worse when running and was not related to an injury.  
There was a dull aching with no radiating pain.  He had no 
history of weakness or sciatica.  He reported having been seen 
many times with problems.  On evaluation, the Veteran undressed 
with difficulty.  Flexion and extension were within normal 
limits.  The diagnosis was chronic low back pain.

In March 1981, the Veteran was examined for separation.  The 
discharge examination report indicated a normal spine.  The 
Veteran denied a history of recurrent back pain in an 
accompanying Report of Medical History.

The earliest post-service records showing treatment for the 
Veteran's back are dated in June 2002.  These private records 
show that the Veteran presented with a new problem with pain and 
weakness, which may be related to back problems he had been 
having for at least one month.  

June 2002 private reports of x-rays and an MRI show diagnoses of 
mild lumbar spondylosis and diffuse lumbar disc degeneration with 
mild central bulging of the disc from L1 to L5.

In a July 2002 written statement, J.S., M.D., indicated that the 
Veteran was referred for evaluation.  The reason for his 
consultation was a lumbar disorder.  However, the Veteran's main 
complaint was now neck and left arm pain.  It was very difficult 
to obtain a good history from the Veteran.  With regard to low 
back pain, he had been seen in May 2002.  The Veteran indicated 
that the back pain was secondary to a cold and upper respiratory 
infection, which caused him to cough.  Indeed, the records showed 
evidence of a viral infection in May 2002.  Early June 2002 
records continue to show that the Veteran's main complaint was 
low back pain.  Only later in June 2002 did the Veteran complain 
of neck and left arm pain.  Following examination, Dr. S assessed 
that the Veteran had non-specific low back pain secondary to 
diffuse degenerative disc disease and spondylosis.

July 2002 private treatment and hospitalization records show 
complaints of neck and left arm pain.  Subsequently, in July 
2002, the Veteran stated that he was not having any significant 
problems with his lower back, and that his main problem involved 
his neck and left arm.  The physician indicated that apparently 
this all related to work incidents and an injury in June 2002.  
However, he had previously been seen in May 2002 with complaints 
of persistent back pain.  The Veteran indicated that he had low 
back pain on and off for many years.  Previously it was due to 
coughing related to a viral upper respiratory infection.  The 
diagnosis was chronic low back pain secondary to degenerative 
spine disease.

February 2004 private treatment records show further complaints 
of low back pain radiating to his left thigh for about three 
weeks.  He strained it while at work.  He indicated that he had 
no history of back trouble.  The assessment was muscular back 
strain.

April 2005 private hospitalization records show treatment for 
back pain that began that day.  The Veteran reported a history of 
chronic back pain his entire life and denied any injury.

On his June 2005 claim for benefits, which was also his claim for 
pension, the Veteran indicated that the disabilities that 
prevented him from working were his back and a stroke.  The 
disabilities began in June 2004.

In a June 2005 written statement, the Veteran indicated that he 
had trouble with physical training and was always falling out of 
runs due to his back problems.  He went to sick call and was 
given muscle relaxers.  He had a few bad jumps due to wind 
conditions.

A January 2006 VA outpatient record shows the Veteran complained 
of low back pain since 1978.  There was an unknown etiology or 
injury.

In June 2006, the Veteran underwent VA examination.  He stated 
that his lumbar spine disorder began in service and had continued 
for 25 years.  The examiner noted the in-service records of low 
back pain, the separation examination showing no abnormalities, 
and the Veteran's report of no history of back pain at that time.  
Post-service, the first records were dated in 2001.  The Veteran 
indicated that he sought private treatment in 1982.  He stated 
that he first noticed low back pain in 1981 after a hard landing 
and had that pain ever since.  Following examination, the 
diagnoses were degenerative disc disease and degenerative joint 
disease of the lumbar spine.  The examiner opined that the 
diagnoses were less likely than not a result of service.  The 
examiner noted that the Veteran lacked evidence of chronicity of 
complaints and care.  Additionally, while he reported treatment 
in 1982, he denied any chronic pain or condition at release from 
service.

An August 2006 VA outpatient record shows that the Veteran 
reported having low back pain, radiating to his left leg, since 
an injury in 2002, during which he injured his neck.  

In March 2007, the Veteran testified before a Decision Review 
Officer at the RO.  He had no history of a lumbar spine disorder 
prior to service.  During service, he made approximately 45 
jumps.  He recalled having some bad landings during service.  He 
described one such landing when he was dragged by his parachute, 
which caused bleeding and tearing of his clothes.  He saw the 
medic but did not go to the hospital.  He had no other injuries 
to his back during service.  He also had to carry heavy weight in 
service.  He had symptoms associated with his low back upon 
discharge in May 1981.  The Veteran stated that once he went back 
to work, he had continued symptoms of a low back disability.  
After separation, he did not work for a year.  Once he went back 
to work, his back started bothering him right away.  The symptoms 
were continuous since then.

With regard to establishing continuity of symptomatology, the 
Veteran is competent to report the history and symptoms 
associated with his low back.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, in evaluating the evidence of record, the 
Board finds that the Veteran is an unreliable historian with 
regard to his symptomatology.  Furthermore, the more credible 
evidence establishes that there is not continuity of 
symptomatology since separation.

Specifically, the contemporaneous evidence shows that the Veteran 
was seen on one occasion during service for low back pain.  There 
was no reported injury associated with this pain.  Subsequently, 
in March 1981, upon separation, he denied a history of recurrent 
back pain.  This Report of Medical History is a signed, sworn 
document completed by the Veteran upon examination for 
separation.  As such, the Board finds that it is highly probative 
evidence with regard to whether the Veteran was experiencing low 
back symptomatology at the time of separation from service.

Furthermore, in the more recent medical evidence, the Veteran 
gave a varying history of his low back symptomatology.  In July 
2002, he indicated that his low back pain was due to a viral 
infection that began in May 2002.  The Board finds that a 
veteran's report of history to a physician the first time he 
seeks treatment for a disorder is highly probative evidence with 
regard to when his disability began.  Only after that did the 
Veteran report a history of low back pain on and off for many 
years, which was noted in a subsequent July 2002 private 
treatment record.  In a February 2004 private record, the Veteran 
reported no history of back trouble; however, in an April 2005 
record, the Veteran complained of chronic back pain his entire 
life.  Only in a January 2006 VA record did the Veteran first 
report that his low back pain began in 1978, during service.  
Then, during the June 2006 VA examination, the Veteran indicated 
that he sought private treatment in 1982, and during his March 
2007 hearing, he indicated that his back started bothering him 
about a year after separation, when he started working.

Additionally, there is contradicting evidence with regard to 
whether the Veteran incurred a low back injury during service.  
The January 1981 service records show that he denied such an 
injury, and he attributed it to a viral infection in May 2002.  
However, beginning in June 2006, the Veteran reported a history 
of having a hard landing and injuring his back.  He then 
testified in March 2007 that there was one particular landing in 
service when he was parachuting and injured himself.

Based on this evidence, the Board finds that, to the extent the 
Veteran has contended that his back symptomatology has existed 
since service, his assertions are not credible.  The Veteran's 
statements, as a whole, are inconsistent and contradictory.  As 
such, the Board concludes that this is not probative evidence to 
show that the Veteran had continuity of symptomatology since 
separation.  There is no other evidence of record suggesting 
continuity of symptomatology, since there is a twenty-year span 
between separation and the first documented medical treatment for 
the low back.

Furthermore, with regard to whether the Veteran developed a 
chronic low back disorder during service that is related to his 
current diagnoses, the Board finds that the preponderance of the 
evidence demonstrates that he did not.  There is one incident of 
treatment for the low back noted in the service treatment records 
and current diagnoses of degenerative disc disease and 
degenerative joint disease of the lumbar spine.  However, the 
competent evidence of record indicates that there is no 
relationship between the in-service event and the current 
diagnoses.  In June 2006, the Veteran was afforded a VA 
examination with regard to this issue, and the examiner concluded 
that the Veteran's currently diagnosed low back disorders were 
not related to his in-service complaints of back pain.  While the 
examiner relied, to a certain extent, on the absence of 
continuity of treatment or symptomatology, the Board has found, 
as indicated above, that the probative evidence supports this 
finding.  As such, the VA examiner's reliance on this finding is 
appropriate.

The Veteran himself believes that his current low back disability 
was caused by his active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.  The VA examiner provided the only such opinion of 
record and determined that the current diagnoses were not related 
to the in-service report of low back pain.  

For the foregoing reasons, the claim must be denied.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


